Citation Nr: 0302249	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  00-09 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the low back claimed to be the 
result of an October 1996 L4-5 laminectomy and diskectomy 
performed at the Department of Veterans Affairs Medical 
Center in Kansas City, Missouri.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active naval service from September 1959 to 
March 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which assigned a 10 percent rating for the 
veteran's service-connected right wrist disability and denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
low back disorder.

In October 1998, the veteran testified at a hearing at the 
RO.  In an April 2001 decision, the Board denied a rating in 
excess of 10 percent for a right wrist disability.  The issue 
of entitlement to compensation under 38 U.S.C.A. § 1151 for a 
low back disability was remanded for additional evidentiary 
development and due process considerations.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In this case, although some of the evidentiary 
development requested by the Board was completed, additional 
development is still necessary.  Moreover, the RO did not 
issue a Supplemental Statement of the Case (SSOC) addressing 
the issue on appeal following the receipt additional 
pertinent evidence.  

Under 38 C.F.R. § 19.31, a Supplemental Statement of the Case 
will be issued by the RO if, pursuant to a remand by the 
Board, it develops the evidence or cures a procedural defect, 
unless:  (1) The only purpose of the remand is to assemble 
records previously considered and properly discussed in a 
prior Statement of the Case or Supplemental Statement of the 
Case; or (2) The Board specifies in the remand that a 
Supplemental Statement of the Case is not required. 

Because the RO received additional evidence material to this 
appeal, and because the Board specifically directed the RO to 
issue a Supplemental Statement of the Case in its April 2001 
remand, the failure of the RO to do so constitutes a 
procedural defect requiring correction by the RO.  See 38 
C.F.R. § 19.9 (2002); see also Stegall, 11 Vet. App. at 271.


REMAND

The veteran seeks compensation under 38 U.S.C.A. § 1151, 
claiming that he sustained additional low back disability as 
a result of an October 1996 surgical procedure performed at 
the Kansas City VA Medical Center (VAMC) in which a surgical 
instrument was allegedly left in his back.  In support of his 
claim, he has submitted a November 2000 statement from a 
private physician who indicated that the veteran had been 
found to have a significant difficultly with a retained 
object in his lumbosacral back region consistent with a 
probable spinal needle.

As a preliminary matter, it is noted that because the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 was 
filed after October 1, 1997, the current version of that 
statute and its implementing regulations are applicable.  See 
VA O.G.C. Prec. Op. No. 40- 97, 63 Fed. Reg. 31263 (1998).  

These provisions provide that compensation shall be awarded 
for a qualifying additional disability in the same manner as 
if such additional disability or death were service-
connected.  A disability is a qualifying additional 
disability if it was not the result of the veteran's willful 
misconduct and (1) the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by VA, and the 
proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.  

Regardless, compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3) (2002).  

The evidence in this case includes records from the Kansas 
City, Missouri VA Medical (VAMC) which show that in March 
1983, the veteran was hospitalized and underwent a right L5-
S1 hemilaminectomy and diskectomy.  In January 1984, an L4-5 
and L5-S1 hemilaminectomy and diskectomy was performed.  

In October 1986, the veteran was again hospitalized with 
complaints of radiating low back pain since January 1983.  He 
reported dramatic improvement of his symptoms following low 
back surgeries in 1983 and 1984, but stated that his pain had 
continued.  Various diagnostic testing was performed during 
the course of admission, including lumbar spine X-rays and a 
lumbar myelogram with post contrast CT scan.  These studies 
revealed a herniated nucleus pulposus at the L4 and L5 area, 
but contain no indication of a retained surgical instrument.  
At the time of his discharge from the hospital, the veteran's 
condition was improved and he declined surgery.  

In October 1996, the veteran was again hospitalized at the 
Kansas City VAMC.  It was noted that pre-surgery radiographic 
studies showed lumbar stenosis at the L3-4 levels with 
evidence consistent with postoperative scar tissue at the L4-
5 level.  On October 29, 1996, the veteran underwent an L4-5 
laminectomy.  According to the operative report, due to the 
dense adhesions of scar tissue to the dura with some seepage 
of spinal fluid, the VA surgeon decided to decompress the 
area with a laminectomy without further attempts at 
dissection of the scar tissue.  The operative report further 
noted that there were no known complications and all sponge, 
needle, and instrument counts were correct at the conclusion 
of the surgery.  

The record also contains a report of an October 29, 1996 
radiograph, apparently taken immediately following surgery.  
This radiograph was interpreted as showing "a surgical 
instrument at the dorsal spinous process of L5."  

However, the record also contains a subsequent April 1997 
magnetic resonance imaging (MRI) study of the lumbar spine.  
The report of this study notes that when compared with a 
September 23, 1996 pre-surgery MRI, there was no significant 
change in abnormalities noted at L4-L5 and L5-S1.  Those 
abnormalities were a fairly large round midline mass with 
surrounding contrast enhancement producing marked compression 
on the thecal sac and several central spinal canal stenosis 
at L4-L5.  The ill-defined enhancing mass in the posterior 
epidural space at L5-S1 appeared to merge with the right 
nerve root.

In March 1999, the veteran filed an 1151 claim, stating that 
he had additional low back disability as a result of a 
retained surgical instrument left in his back during surgery 
at the Kansas City VAMC.  In October 1999, the veteran 
testified at the RO to the effect that he had seen a 
chiropractor and a private physician, both of whom, after 
reviewing the October 1996 X-ray report, told him that there 
was a surgical instrument left in his back.  The chiropractor 
refused to treat the veteran and the physician suggested that 
he go to the Mayo Clinic to have the instrument removed.  

Records show that in May 2002, the veteran was hospitalized 
at a private facility in connection with his low back 
complaints.  A myelogram/CT scan reportedly showed a huge 
central disc herniation at L4-5 displacing the dural sac 
significantly.  There were also postoperative findings at L3-
4 and L5-S1.  These studies contain no notations of a 
retained surgical instrument.  The veteran underwent 
decompression and stabilization at L3-S1 and was reportedly 
rendered free of his preoperative pain.  The surgical report 
is also negative for notations of discovery of a retained 
surgical instrument.  

In November 2002, a VA radiologist indicated that he had 
reviewed October 28, 2002 films from a private facility.  He 
reported that such films showed hardware typical in 
appearance for a pedicle screw fixation (emphasis added) 
associated with the lower three lumbar segments and first 
sacral segment, but he further noted "I see no inappropriate 
foreign objects."  

In view of the procedural defect noted above and the 
conflicting medical evidence in this case, the Board finds 
that additional development is needed.  Accordingly, this 
case is REMANDED for the following action:

1.  The RO should obtain the actual X-ray 
films and MRI studies of the veteran's 
lumbar spine taken just prior to, during 
and after the veteran's hospitalization 
at the Kansas City VAMC for back surgery 
on October 28, 1996.  These films and 
studies, along with the veteran's claims 
folder, should be returned to the VA 
radiologist who reviewed them in November 
2002, if possible.  If the radiologist is 
no longer available, such materials 
should be forwarded to another VA 
radiologist.  

2.  The radiologist should be asked to 
review the veteran's claims folder and X-
ray and MRI studies.  After such review, 
the radiologist should offer an opinion 
as to whether it is at least as likely as 
not (50 percent or more probability) that 
the mass demonstrated on the October 28, 
1996 X-ray is consistent with a surgical 
instrument lodged in the veteran's back 
or scar tissue.  If a surgical instrument 
is not present, the radiologist should 
provide an explanation as to the purpose 
of any retained foreign device observed 
(e.g., pedicle screw fixation).

3.  Then, the RO should forward the 
veteran's claims folder to a VA surgeon 
for the purpose of obtaining an opinion 
as to whether it is at least as likely as 
not that the veteran sustained any 
additional disability of the low back as 
a result of the October 28, 1996 surgical 
procedure.  If the examiner concludes 
that the veteran has additional 
disability, he or she should provide an 
opinion as to whether the proximate cause 
of the additional disability was (A) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the surgical treatment or (B) 
an event not reasonably foreseeable.  The 
examiner should also indicate whether any 
retained foreign instrument or scar 
tissue. if present, was certain or 
intended to result from the October 1996 
surgery.  If the examiner determines that 
an examination of the veteran is 
necessary to provide answers to the 
questions posed above, such an 
examination should be scheduled by the 
RO.  

4.  Thereafter, in light of the 
additional evidence of record, and in 
conjunction with the entire record, the 
RO should reajudicate the claim for 
entitlement to compensation under 38 
U.S.C.A. § 1151 for a low back disorder 
as a result of surgical treatment 
received at a VA medical facility.  If 
the claim is denied, the veteran and his 
representative should then be furnished a 
supplemental statement of the case, which 
addresses all additional evidence, and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The purposes of this remand are to comply with due process 
and to ensure an adequate medical record is available for 
appellate review.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




